Title: To Alexander Hamilton from William Allibone, 13 March 1792
From: Allibone, William
To: Hamilton, Alexander


[Philadelphia] March 13, 1792. “Unpleasant as the task is, to be the Bearer of bad tidings, it has fallen to my lot; and it is no less then the entire loss & destruction of one of the Piers at mud Island, by the Breaking up of the Ice on thursday last, when the whole body thereof moved at once, with the flood tide and a heavy easterly wind, which forced it with great Violence for A long time against the Northeastermost Pier until it was nearly Buried in the Broken Ice, at Length the whole Pier gave way bodily & being forced from its bed, turned Over and Sunk in deep Water and disappeared.…”
